Citation Nr: 1329756	
Decision Date: 09/17/13    Archive Date: 09/25/13

DOCKET NO.  12-33 400A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for residuals of prostate cancer due to exposure to herbicides.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.J. Janec, Counsel



INTRODUCTION

The Veteran had active military service from September 1955 to August 1958 and from April 1963 to March 1967.

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision of the Regional Office (RO) of the Department of Veterans Affairs (VA) that, granted service connection for residuals of prostate cancer and assigned a 20 percent rating effective April 16, 2010; granted service connection for erectile dysfunction and assigned a noncompensable rating effective April 16, 2010; granted entitlement to special monthly compensation based on the loss of use of a creative organ effective April 16, 2007; and denied service connection for diabetes mellitus.  The Veteran filed notices of disagreement with the 20 percent rating assigned for residuals of prostate cancer and the denial of service connection for diabetes mellitus.  

Subsequently, in an October 2012 rating decision, the RO granted service connection for type II diabetes mellitus due to exposure to herbicides and assigned a 10 percent rating effective April 16, 2010.  This is considered a full grant of the benefit sought on appeal.  Hence, the issue is no longer in appellate status and will not be addressed herein.  

In a December 2011 rating decision, the RO granted service connection for coronary artery disease due to exposure to herbicides and assigned a 10 percent rating effective June 6, 2011.  The Veteran has not expressed disagreement with the rating assigned.  Hence, the issue is not before the Board and will not be addressed herein.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

In his November 2012 substantive appeal, the Veteran stated that his prostate cancer residuals "had gotten worse."  The Board observes that the most recent VA examination evaluating his cancer residuals was conducted in October 2010, almost three years ago.  Due to the passage of time, as well as the Veteran's assertions that his condition has deteriorated, the Board finds that additional development is warranted to determine the current nature, extent, severity, and manifestations of his service-connected left prostate cancer residuals.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Accordingly, the case is REMANDED for the following action:  

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Contact the Veteran and request the names and addresses of all medical care providers who treated him for prostate cancer residuals since October 2010.  After securing any necessary releases, obtain those records.  

2.  Schedule the Veteran for a VA genitourinary examination to ascertain the current severity of the service-connected prostate cancer residuals.  The examiner should review the claims file and should note that review in the report.  All studies or tests deemed necessary should be conducted.  All pertinent symptomatology and findings pertaining to the prostate cancer residuals should be reported in detail, including urinary frequency and voiding dysfunction, as well as a discussion of any specific functional impairment associated with the disability.  

3.  Thereafter, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).  

